DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
The Specification filed on 18/19/2020 is amended as follows:
Page 1, paragraph [0001], line 2, after the year “2019” insert --- and issued October 27, 2020 as U.S. Patent No. 10,818,158 ---.

Page 1, paragraph [0001], line 2, after the year “2016” insert --- and issued April 09, 2019 as U.S. Patent No. 10,255,792 ---.

Claim 11 is amended to overcome the 35 USC 101 issue as follow:
Claim 11, lines 3, change the phrase “a memory” to --- a tangible memory ---.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a system and method for security monitoring and control comprising:
receiving sensor data from at least one first peripheral, the sensor data associated with at least one of activity inside and activity outside of a structure;
getting user preferences associated with at least one of a user and a base unit;
determining a response based in part on the alert and user preferences; and
activating at least one of a second peripheral and a service based in part on the response.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oppenheimer discloses the system and method may be implemented via a reporting device which combines one or more environmental sensors, a processor, and communications and/or signaling elements. The reporting device is small enough and portable enough to be mechanically attached to, or coupled in close physical proximity to and substantial collocation with, or to be contained within other portable items, including for example and without limitation keys, key rings, wallets, cell phones, portable computers, recreational devices, tools, toys, purses, briefcases and the like. The reporting device is configured to detect environmental data, including for example and without limitation motion, light, sound, location, temperature and pressure.
[US 9,786,145]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/20/2022